 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE L. YOUNGBLOOD,                       Case No. 1:19-cv-01140-JLT (PC)
12                        Plaintiff,             FINDINGS AND RECOMMENDATIONS TO
                                                 DENY PLAINTIFF’S APPLICATION TO
13            v.                                 PROCEED IN FORMA PAUPERIS
14    ESQUERRA, et al.,                          (Doc. 2)
15                        Defendants.            21-DAY DEADLINE
16                                               CLERK’S OFFICE TO ASSIGN DISTRICT JUDGE
17          Plaintiff filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18   (Doc. 2.) Plaintiff’s application should be DENIED because Plaintiff has suffered “three strikes”
19   as provided by § 1915 and his allegations fail to show that he is in imminent danger of serious
20   physical injury.
21   I.     THREE-STRIKES PROVISION OF 28 U.S.C. § 1915
22          28 U.S.C. § 1915 governs proceedings in forma pauperis. “In no event shall a prisoner
23   bring a civil action . . . under this section if the prisoner has, on 3 or more prior occasions, while
24   incarcerated or detained in any facility, brought an action or appeal in a court of the United States
25   that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
26   which relief may be granted, unless the prisoner is under imminent danger of serious physical
27   injury.” 28 U.S.C. § 1915(g).
28   ///

                                                        1
 1   II.       DISCUSSION

 2             The Court may take judicial notice of court records. United States v. Howard, 381 F.3d

 3   873, 876 n.1 (9th Cir. 2004). The Court takes judicial notice of eight of Plaintiff’s prior lawsuits:

 4   (1) Youngblood v. State of California, et al., CAED No. 2:05-cv-00727-LKK-DAD, dismissed

 5   for failure to state a claim on September 11, 2006; (2) Youngblood v. Chico Parole Outpatient

 6   Clinic, et al., CAED No. 2:11-cv-02159-GGH, dismissed for failure to state a claim on October

 7   21, 2011; (3) Youngblood v. State of California, et al., CAND No. 4:11-cv-04064-PJH, dismissed

 8   for failure to state a claim on March 16, 2012; (4) Youngblood v. Lamarque, et al., CAND No.

 9   4:12-cv-04423-PJH, dismissed as frivolous and for failure to state a claim on February 4, 2013;

10   (5) Youngblood v. Feather Falls Casino, CAND No. 4:13-cv-01282-PJH, dismissed as frivolous

11   and for failure to state a claim on February 28, 2013; (6) Youngblood v. Evans, et al., CAND No.

12   4:13-cv-02097-PJH, dismissed a frivolous and for failure to state a claim on May 14, 2013; (7)

13   Younghblood v. Warden, et al., CAND No. 4:13-cv-04366-PJH, dismissed for failure to state a

14   claim on November 12, 2013; and (8) Youngblood v. Clark, et al., CAED No. 1:15-cv-01746-

15   DAD-BAM (PC), dismissed for failure to state a claim on August 15, 2017. These actions were

16   dismissed years before Plaintiff filed the present action on August 20, 2019. Thus, Plaintiff is

17   subject to 28 U.S.C. § 1915(g) and is precluded from proceeding in forma pauperis in this action

18   unless, at the time the Complaint was filed, he was under imminent danger of serious physical

19   injury.

20             The Court has reviewed Plaintiff’s Complaint in this action and finds that he does not

21   meet the imminent danger exception. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir.

22   2007). Plaintiff’s allegations are based on his desire to be placed in a single cell and the fact that

23   his prior lawsuits on this issue have been unsuccessful. Plaintiff also complains about being

24   designated as a vexatious litigant in Butte County Superior Court. Plaintiff also complains that

25   the various courts in which he has filed numerous prior actions are not properly allowing him to

26   pursue legal action for constitutional violations. Plaintiff’s recourse for errors by any court is to

27   its appellate court and cannot be redressed merely by filing a new action -- such as here.

28             Though the circumstances Plaintiff complains of, if true, are not desirable, his allegations

                                                         2
 1   do not show that he was in imminent danger of serious physical injury when he filed this action

 2   on August 20, 2019. See Williams v. Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015); Andrews v.

 3   Cervantes, 493 F.3d 1047, 1056-57 (9th Cir. 2007). Thus, Plaintiff is precluded from proceeding

 4   in forma pauperis in this action. Andrews, 493 F.3d at 1056-57. This case should be dismissed

 5   without prejudice to refiling upon prepayment of the filing fee.

 6           The Court also notes that, though Plaintiff’s prison trust account statement reflects $0.00

 7   for the six months prior to filing this action, (Doc. 2, pp. 3, 4), he also states that he has assets of

 8   “Music/Modern Day Invention(s)/Invention(s)/Cartoon(s)/Lawsuit(s)/Entrepreneuer/etc.” which

 9   have a value of “$33.3 Trillion U.S. Dollars.” (Id., at p. 2.) Plaintiff signed the application under

10   penalty of perjury. (Id.) If Plaintiff’s statement of assets is believed, he has more than sufficient

11   funds to be required to pay the filing fee for this action. “If an applicant has the wherewithal to

12   pay court costs, or some part thereof, without depriving himself and his dependents (if any there

13   be) of the necessities of life, then he should be required, in the First Circuit’s phrase, to ‘put his

14   money where his mouth is.’” Williams v. Latins, 877 F.2d 65 (9th Cir. 1989) (affirming district

15   court denial of in forma pauperis where in past 12 months, plaintiff received a sum of $5,000

16   settling a civil action and no indication it was unavailable to plaintiff) (citing, Temple, 586

17   F.Supp. at 851 (quoting In re Stump, 449 F.2d 1297, 1298 (1st Cir. 1971) (per curiam)).

18   However, the Court need not evaluate the accuracy of Plaintiff’s statement of assets made in his

19   application due to his prior strikes and lack of allegations showing imminent danger.

20   III.    CONCLUSION and RECOMMENDATION

21           Based on the foregoing, the Court RECOMMENDS that Plaintiff’s application to proceed

22   in forma pauperis, filed on August 20, 2019, (Doc. 2) should be denied and this action should be

23   dismissed without prejudice to refiling upon prepayment of the filing fee.

24           The Clerk’s Office is directed to assign a district judge to this action.

25           These Findings and Recommendations will be submitted to the United States District

26   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21

27   days of the date of service of these Findings and Recommendations, Plaintiff may file written

28   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

                                                         3
 1   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 2   may result in the waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th

 3   Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4

 5   IT IS SO ORDERED.

 6      Dated:     August 25, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      4
